DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Regarding amended claim 32 which now includes limitations of claim 36, Applicant asserts that Higa does not teach “presenting the first user, when a first movie or show of the plurality of movies, shows, or a combination thereof is being currently transmitted over the custom channel, an option to view the first movie or show from a beginning of the first movie or show.”  After further reviewing Higa reference, Examiner respectfully disagrees. Higa explicitly discloses (13:7-20) that the media program is currently being presented on the display screen along with the program information as represented in Fig. 7, where (2:38-42) the media program is the broadcast television program; (14:28-47) the user is provided with the media program guide, where upon user selecting the media program, as shown in Fig. 7 (elements 716, 718), the user is provided with a play option on the screen, as shown in Fig. 8 (element 816), which initiates playback of the media program at the beginning of the media program.  Therefore, it moots Applicant’s argument and the reference is maintained.
	The rejections relied on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection. See the rejection below.
With regard to the dependent claims, the respective rejections are maintained as Applicant has only argued that Higa reference does not cure the deficiencies, nevertheless it is the Examiner's contention that Higa does not contain any deficiencies.
See the updated rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 35, 37-38, 42, 45, 47-48, 57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2013/0291018 to Billings (“Billings”) in view of US PG Pub 2008/0271080 to Gossweiler (“Gossweiler”) and US PG Pub 2015/0019342 to Gupta (“Gupta”), and further in view of US Patent 9,886,169 to Higa (“Higa”).
Regarding claim 32, “A method comprising: selecting, using a scheduling factor data, a plurality of movies, shows, or a combination thereof from a set of available movies, shows, or a combination thereof” reads on the personalized guide with customized channel that includes content based on the preferences associated with the user account (¶0021, ¶0026, ¶0071) disclosed by Billings and represented in Fig. 21.  Billings further discloses (¶0071, ¶0081, ¶0087, ¶0096) that the customized channel with various contents is created based on user preferences, where (¶0033) the content includes movies, music, television shows, etc.
As to “selecting, using the scheduling factor data, a different scheduled time of a day for each of the plurality of movies, shows, or a combination thereof; populating a custom channel, for the first user, with the plurality of movies, shows, or a combination thereof arranged according to the different scheduled time of the day for each of the plurality of movies, shows, or a combination thereof” Billings discloses (¶0091, ¶0096, ¶0110) that the content items that user has selected and rated highly in the past are selected and sorted for including in the customized channel and transmitted to the user device; (¶0029, ¶0108) the content items included in the customized channel are time-sensitive presentation where this content is available at a particular time.
As to “transmitting, over the custom channel…, the plurality of movies, shows, or a combination thereof, according to the different scheduled time of the day for each of the plurality of movies, shows, or a combination thereof” Billings discloses (¶0098, ¶0105, ¶0108) that the user selects to present a content item included in the customized channel that is provided via broadcast services at particular times.
Billings meets all the limitations of the claim except “continuously transmitting, over the custom channel, the plurality of movies, shows, or a combination thereof, according to the different scheduled time of the day for each of the plurality of movies, shows, or a combination thereof.”  However, Gossweiler discloses (¶0037) that the personalized channel is created using content from actual channels, where (¶0038) the personalized channel comprising a plurality of programs is displayed according to the times they are broadcast; (¶0008, ¶0011) the one or more programs are automatically played.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings’ system by broadcasting programs on custom channel according to scheduled time as taught by Gossweiler in order to improve interaction with program guides and an ability to better find and interact with programming information can greatly increase the ability of users to find an manage programming that best suits their needs (¶0004).
Combination of Billings and Gossweiler meets all the limitations of the claim except “wherein the scheduling factor data are based on at least one of a social media activity of a first user or one or more products identified as being present in an environment of the first user.”  However, Gupta discloses (¶0037, ¶0048, ¶0065) that the IoT devices comprising NFC tagged provide its identifiers and attributes to another device when queried; (¶0076, ¶0080) the IoT devices that a user have, interact with, and/or otherwise use can provide substantial information about the user and an associated IoT environment (e.g., user choices, user habits, available resources, usage patterns, device states, etc.); (¶0082, ¶0087, ¶0089) based on the learned IoT devices environment in the house, user is provided with recommendation of different shows as represented in Fig. 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings and Gossweiler’s systems by identifying products presented in an environment of the user as taught by Gupta in order to provide personal recommendations having contextual relevance based on real-time knowledge about the environment surrounding a user and the things that the user has and interacts with (¶0006).
Combination of Billings, Gossweiler, and Gupta meets all the limitations of the claim except “presenting the first user, when a first movie or show of the plurality of movies, shows, or a combination thereof is being currently transmitted over the custom channel, an option to view the first movie or show from a beginning of the first movie or show.”  However, Higa discloses (13:7-20) that the media program is currently being presented on the display screen along with the program information as represented in Fig. 7, where (2:38-42) the media program is the broadcast television program; (14:28-47) the user is provided with the media program guide, where upon user selecting the media program, as shown in Fig. 7 (elements 716, 718), the user is provided with a play option on the screen, as shown in Fig. 8 (element 816), which initiates playback of the media program at the beginning of the media program.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings, Gossweiler, and Gupta’s systems by presenting the user with an option to view the program from the beginning as taught by Higa in order to design and implement a media service user interface that provides an appropriate balance of information, usability, intuitiveness, personalization, and functionality that promotes a quality user experience with the media service (1:14-17).

Regarding claim 35, “The method of claim 32, further comprising: receiving updates to the scheduling factor data; and dynamically populating the custom channel based on the updates to the scheduling factor data” Billings discloses (¶0071, ¶0091, ¶0102, ¶0106) that personalized content guide is updated based on the user’s selection or the preference.

Regarding claim 37, “The method of claim 32, further comprising: re-populating the custom channel based on the selection” Billings discloses (¶0071, ¶0091, ¶0102, ¶0106) that personalized content guide is updated based on the user’s selection or the preference.
As to “receiving, from the first user, a selection of the option to view the first movie or show from the beginning over the custom channel; in response to receiving the selection, starting to transmit the first movie or show from the beginning for viewing by the first user” Higa discloses (16:52-17:10; 15:42-47) that upon selecting one of the videos from the list as represented in Fig. 9 (elements 704, 910, 912), the user is provided with an option to initiate playback of the media program at the beginning of the media program, where the media program begins to play at the location according to user’s selection as represented in Fig. 10.  

Regarding claim 38, “The method of claim 32, wherein the scheduling factor data are based on the one or more products identified as being present in the environment of the first user” Gupta discloses (¶0087, ¶0089) that based on the learned IoT devices environment in the house, user is provided with recommendation as represented in Fig. 6.

Regarding claim 42, see rejection similar to claim 32.  Furthermore, Billings discloses (see claim 16) that the computer readable media stores instructions that performs the method.

Regarding claim 45, see rejection similar to claim 35.

Regarding claim 47, see rejection similar to claim 37.

Regarding claim 48, see rejection similar to claim 38.

Regarding claim 57, “The method of claim 32, wherein RFID or NFC is used for determining that the one or more products are present in the environment of the first user” Gupta discloses (¶0037, ¶0048, ¶0065) that the IoT devices comprising NFC/RFID tag provide its identifiers and attributes to another device when queried; (¶0076, ¶0080) the IoT devices that a user have, interact with, and/or otherwise use can provide substantial information about the user and an associated IoT environment (e.g., user choices, user habits, available resources, usage patterns, device states, etc.); (¶0087, ¶0089) based on the learned IoT devices environment in the house, user is provided with recommendation as represented in Fig. 6.

Regarding claim 59, see rejection similar to claim 57.

Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Billings in view of Gossweiler, Gupta, and Higa, and further in view of US PG Pub 2009/0133051 to Hildreth (“Hildreth”).
Regarding claim 33, combination of Billings, Gossweiler, Gupta, and Higa meets all the limitations of the claim except “The method of claim 32 further comprising: detecting a second user in the environment; and wherein, in response to detecting the second user in the environment, selecting the plurality of movies, shows, or a combination thereof further comprises using second scheduling factor data corresponding to the second user, and selecting the different scheduled time of the day for each of the plurality of movies, shows, or a combination thereof further comprises using the second scheduling factor data corresponding to the second user.”  However, Hildreth discloses (¶0113) that the device detects multiple users in the camera image of the room as represented in Fig. 6; (¶0014, ¶0088, ¶0102) the device determines the youngest user (second user) in the room and selects programming content according to the age (second scheduling factor) of the youngest user as represented in Fig. 5.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings, Gossweiler, Gupta, and Higa’s systems by detecting a second user in the room and selecting data corresponding to the second user as taught by Hildreth in order to access media settings appropriate for the user based on the determined attribute, and control access to the device based on the accessed media setting appropriate for the user (¶0004).

Regarding claim 43, see rejection similar to claim 33.

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Billings in view of Gossweiler, Gupta, and Higa, and further in view of US PG Pub 2015/0358661 to Navarro (“Navarro”).
Regarding claim 34, combination of Billings, Gossweiler, Gupta, and Higa meets all the limitations of the claim except “the method of claim 32, wherein the set of available movies, shows, or a combination thereof comprises movies, shows, or a combination thereof from a specific television network, movies or shows from every television network to which the first user is subscribed, movies or shows owned by the first user, or a combination thereof.”  However, Navarro discloses (abstract, ¶0086) that the customized channel includes programming content from one or more different sources which may include recorded DVR content, content from the internet, and/or content from one or more television channels (Channel A, Channel B) as represented in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings, Gossweiler, Gupta, and Higa’s systems by using different sources to obtain media assets as taught by Navarro in order to present content to users that is pertinent to the user’s interests and viewing habits (¶0001).

Regarding claim 44, see rejection similar to claim 34.

Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Billings in view of Gossweiler, Gupta, and Higa, and further in view of US Patent 7,543,322 to Bhogal (“Bhogal”).
Regarding claim 54, combination of Billings, Gossweiler, Gupta, and Higa meets all the limitations of the claim except “The method of claim 32, wherein the scheduling factor data further comprise an outcome of a sports event.”  However, Bhogal discloses (7:4-32) that depending on the outcome of the sporting event associated with user’s favorite team, the system triggers a change in the EPG, DVRs recording, or the recorded content stored in the DVR as represented in Fig. 1.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings, Gossweiler, Gupta, and Higa’s systems by using an outcome of a sports event as a scheduling factor as taught by Bhogal in order to change EPG/recorded/scheduled data in response to the triggering circumstance to accommodate user’s mood (2:40-46).

Regarding claim 55, see the rejection similar to claim 54.

Claims 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Billings in view of Gossweiler, Gupta, and Higa, and further in view of US Patent 8,910,201 to Zamiska (“Zamiska”).
Regarding claim 56, combination of Billings, Gossweiler, Gupta, and Higa meets all the limitations of the claim except “The method of claim 32, wherein the scheduling factor data are further based on third party data relating to a prior online viewing of additional products by the first user.”  However, Zamiska discloses (12:11-12) that the products associated with the user are used as scheduling factor data to provide customized content; user is provided with the customized content item based on user interest, where (7:53-65) the user interest is derived based on monitored user activity such as products user purchased online, user’s shopping history, online purchase history, etc. as represented in Fig. 3 (element 302).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Billings, Gossweiler, Gupta, and Higa’s systems by using scheduling factor data comprising products associated with a user determined based on a prior online viewing of the product as taught by Zamiska in order to confirm that the content items/products are provided/seen by a broad audience of viewers (1:21-22).

Regarding claim 58, see rejection similar to claim 56.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425